IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,130


EX PARTE MARCELLUS TEMEL ARTERBERRY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 31,549 IN THE 240th JUDICIAL DISTRICT COURT
FORT BEND COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of aggravated robbery and his punishment
was assessed at confinement for thirty years.  No appeal was taken from this conviction.
	Applicant contends that his plea was rendered involuntary because the plea agreement
cannot be followed, and counsel was ineffective for advising him to accept this plea agreement. 
Pursuant to a remand order, the trial court has entered findings of fact verifying that applicant
pled guilty pursuant to an agreement that this sentence would run concurrently with a federal
sentence.  The trial court has also entered findings of fact that Applicant's federal judgment
requires that sentence to commence after this one expires, and the plea agreement cannot be
followed.  Applicant is entitled to relief.  Ex parte Moody, 991 S.W.2d 856 (Tex.Cr.App. 1999).
	Relief is granted.  The judgment in cause number 31,549 in the 240th Judicial District
Court of Fort Bend County is set aside and Applicant remanded to the trial court to answer the
charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions and parole divisions.
DELIVERED: April 6, 2005
DO NOT PUBLISH